—Order unanimously affirmed without costs. Memorandum: Surrogate’s Court properly denied petitioner’s request to disallow legal fees for respondent law firm. The record amply supports the court’s implicit finding that respondent was not discharged for cause (see, Kyle v Kyle, 94 AD2d 866, lv denied 60 NY2d 557; see also, Teiehner v W & J Holsteins, 64 NY2d 977, 978; Marschke v Cross, 82 AD2d 944). (Appeal from Order of Onondaga County Surrogate’s Court, Wells, S.—Attorney’s Fees.) Present—Pine, J. P., Hayes, Callahan and Doerr, JJ.